Orders for examination, so far as appealed from, unanimously modified by deleting items 1 to 7 inclusive and that part of item 8 “As to whether because of the sales ability of the plaintiff ” the contract was made. The production of books and records for use pursuant to section 296 of the Civil Practice Act should be limited to item 14 of the examination. As so modified the orders are affirmed, with $20 costs and disbursements to the appellants. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Callahan and Peck, JJ.